Citation Nr: 0739677	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the Court of Appeals for Veterans Claims 
(Court).  In a February 2007 Order, the Court endorsed a 
Joint Motion for Remand by the Secretary of Veterans Affairs 
and the veteran, vacated a March 2005 Board decision denying 
service connection for PTSD, hearing loss, and hypertension, 
and remanded this matter for action consistent with that 
Joint Motion.

The current appeal arose originally from an October 1991 
decision by the White River Junction, Vermont, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.  The veteran 
initiated an appeal of this decision with regard to claims of 
service connection for PTSD, hypertension, and hearing loss, 
but the RO issued a statement of the case (SOC) pertaining 
only to PTSD.  This appeal was perfected, and in June 1997 
the Board affirmed the RO's decision.

The veteran appealed the June 1997 Board decision to the 
Court, which vacated the Board's decision in August 1999 and 
remanded the issue for more adequate reasons and bases.  The 
Court also remanded the issues of service connection for 
hypertension and hearing loss for issuance of an SOC.

In June 2000, the Board again denied service connection for 
PTSD and remanded the claims of service connection for 
hearing loss and hypertension to the RO for appropriate 
action.  In April 2001, the Court vacated the June 2000 Board 
decision denying service connection for PTSD and remanded the 
issue for readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West 200)).

The Board again denied service connection for PTSD and 
remanded the issues involving hypertension and hearing loss 
in April 2002.  The veteran appealed this decision, and the 
Court granted a Joint Motion to vacate in April 2003 and 
remanded the issue of service connection for PTSD for 
additional development and readjudication.  In December 2003, 
the issue of entitlement to service connection for PTSD was 
remanded to the RO for compliance with the provisions of the 
VCAA and for scheduling of a Travel Board hearing.  The most 
recent Board decision in March 2005 followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the VCAA was enacted during the pendency of the appeal, 
and hence complete notice could not be accomplished prior to 
the initial unfavorable decision by the RO.  In the April 
2002 and March 2005 Board decisions, the Board determined 
that the record viewed as a whole demonstrated that the 
veteran had been provided with adequate notice and assistance 
consistent with the VCAA, and there was no prejudice to the 
veteran in proceeding on the claims.  However, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, the lack of notice may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the Agency of Original Jurisdiction's (AOJ) initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

As was noted in the January 2007 Joint Motion for Remand, the 
January and June 2004 correspondence cited in Board decisions 
as part of the adequate notice and assistance to the veteran 
address only the claim of service connection for PTSD and do 
not provide any information on claims of service connection 
for hypertension.  Moreover, as regards PTSD, the notice 
failed to inform the veteran of exactly what information and 
evidence was still required to allow proper development of 
all his stressor allegations, not just ones related to 
combat.  In light of the VCAA, implementing regulations, and 
Court precedent, a further REMAND is unfortunately required.  
The RO, via the AMC, must provide notice to what evidence and 
information is required to substantiate the veteran's claims, 
and provide assistance in obtaining such as appropriate.

Additionally, the veteran has submitted September 2000 
audiological evaluation and October 2002 statement from a 
private doctor showing a current hearing loss disability and 
commenting on noise induced hearing loss.  It appears that 
this documentation of testing following a VA referral is the 
evidence referred to by the veteran at his September 2004 
Travel Board hearing.  This evidence establishes a current 
hearing loss disability and raises the possibility that such 
is due to noise exposure.  The veteran, through his 
representative, maintains that the acoustic trauma which 
caused the disability is jet engine noise in service.  The 
submission raises questions which can only be resolved by 
examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in 
connection with claims of entitlement to 
service connection for PTSD, hearing loss, 
and hypertension.  He should specifically 
be requested to provide a VA Form 21-0781, 
Statement in Support of Claim for Service 
Connection for PTSD, describing each 
alleged stressor event.  A different form 
should be used for each incident alleged 
to for clarity, and the veteran should be 
requested to provide as much detail as 
possible regarding his alleged duty as a 
"body bagger" in Vietnam.

2. Upon receipt of the veteran's response 
to the development in paragraph 1, the RO 
or the AMC should undertake any and all 
further development action indicated by 
the evidence of record, to include 
referral to the Joint Services Records 
Research Center (JSRRC) if required, then 
make a determination for the record as to 
whether there is any credible supporting 
evidence verifying the alleged stressor 
events.  Such determination must be made 
in writing in accordance with the M21-1MR, 
IV.ii.1.D.16.

3.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should be afforded the opportunity to 
review the claims file in connection with 
the examination.  The examiner should 
state whether there is a currently 
diagnosed hearing loss, and if so, whether 
such is at least as likely a not due to or 
a consequence of noise exposure in service 
as a jet aircraft mechanic.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim.  If the benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative (should he 
obtain one) the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



